Opinion by
White, P. J.
§ 762. Statute books of other states admissible in evidence. Our statute expressly provides that ‘ ‘ the printed statute books of the several states and territories of the United States, purporting to have been printed under the *419authority of such states and territories, shall be evidence in the courts of this state.” [Pas. Dig. 3712, 6829; Ellis v. Wiley, 17 Tex. 134; 1 Greenl. Ev. § 488; R. S. 2250.] The court erred in rejecting the printed statute book offei’ed in evidence by appellant, the same appearing to have been properly authenticated by the authority of the state of which it purported to be the laws.
March 17, 1880.
Reversed and remanded.